                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

GLENDALE OUTPATIENT                  CASE NO.
SURGERY CENTER                       2:18−cv−10542−DSF−E
            Plaintiff(s),
                                      Order to Show Cause re
     v.                               Dismissal for Lack of
AETNA LIFE INSURANCE                  Prosecution
COMPANY, et al.
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Aetna Life Insurance Company failed to plead or otherwise
  defend within the relevant time. The Court orders plaintiff to show cause in
  writing on or before November 14, 2019 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: October 30, 2019                    /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
